DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,908,539 (hereinafter “the patent”) in view of Lee et al. (US 2019/0204766, hereinafter “Lee”).
Regarding outstanding claim 1, though slight differences in wording, claim 1 of the patent claims an image heating device for heating an image formed on a recording material, comprising: 
an endless film configured to rotate while being in contact with the recording material; 
a heating member provided in an inner space of the film and elongated in a longitudinal direction of the film (because the film and heating member are both three-dimensional, the heating member being elongated in a longitudinal direction of the film is an inherent property); 
a supporting member configured to support the heating member;

a lubricant storage portion provided in the supporting member and configured to store a lubricant; and
a sheet-like lubricant supplying portion configured to supply the lubricant stored in the lubricant storage portion to an inner peripheral surface of the film. 
The patent fails to claim the following: the supporting member provided in the inner space of the film and configured to support the heating member along the longitudinal direction, and the sheet-like lubricant supplying portion being provided so as to contact with the inner peripheral surface of the film and to cover an opening of the lubricant storage portion.
Lee teaches a supporting member 80 provided in the inner space of the film and configured to support a heating member 70 along a longitudinal direction (Fig. 5, [0039]), and a sheet-like lubricant supplying portion 100 being provided so as to contact with an inner peripheral surface of the film 50 and to cover an opening of a lubricant storage portion 95 (Fig. 5, [0048-0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of the patent to include the supporting member provided in the inner space of the film and configured to support the heating member along the longitudinal direction, and the sheet-like lubricant supplying portion being provided so as to contact with the inner peripheral surface of the film and to cover an opening of the lubricant storage portion, as taught by Lee.  One would have been motivated to do so in order to prevent the lubricant from being leaked to the outside in a short time in the high-temperature and high-
Additionally, claim 1 of the patent claims additional limitations that outstanding claim 1 does not.  It would have been obvious not to claim all of the limitations.
Regarding outstanding claims 3-4, modified claim 1 of the patent claims the image heating device according to claim 1, but fails to claim wherein the sheet-like lubricant supplying portion includes a fiber layer (outstanding claim 3), wherein the fiber layer includes at least one of aramid fiber, glass fiber, and carbon fiber (outstanding claim 4).
Lee teaches the sheet-like lubricant supplying portion includes a fiber layer, wherein the fiber layer includes at least one of aramid fiber, glass fiber, and carbon fiber ([0062-0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of the patent to include wherein the sheet-like lubricant supplying portion includes a fiber layer (outstanding claim 3), wherein the fiber layer includes at least one of aramid fiber, glass fiber, and carbon fiber (outstanding claim 4).  One would have been motivated to do so in order to provide a suitable material for the lubricant supplying portion to deliver the impregnated lubricant to the inner surface of the fusing film (Lee [0061]).
Regarding outstanding claim 5, though slight differences in wording, claim 1 of the patent claims an image heating device for heating an image formed on a recording material, comprising: 
an endless film configured to rotate while being in contact with the recording material; 
a heating member configured to heat the film; 
a back-up member provided in an inner space of the film along a longitudinal direction of the film;

a lubricant storage portion provided in the supporting member and configured to store a lubricant; and
a sheet-like lubricant supplying portion configured to supply the lubricant stored in the lubricant storage portion to an inner peripheral surface of the film. 
The patent fails to claim the following: the back-up member configured to back-up the film, the rotating member configured to form a nip portion with the back-up member through the film, and the sheet-like lubricant supplying portion being provided so as to contact with the inner peripheral surface of the film and to cover an opening of the lubricant storage portion.
Lee teaches a back-up member 80 configured to support film 50 (see Fig. 5, [0039]), a rotating member 20 configured to form a nip portion with the back-up member 80 through the film 50 (Figs. 4-5, [0036-0037]), and a sheet-like lubricant supplying portion 100 being provided so as to contact with an inner peripheral surface of the film 50 and to cover an opening of a lubricant storage portion 95 (Fig. 5, [0048-0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of the patent to include the back-up member configured to back-up the film, the rotating member configured to form a nip portion with the back-up member through the film, and the sheet-like lubricant supplying portion being provided so as to contact with the inner peripheral surface of the film and to cover an opening of the lubricant storage portion, as taught by Lee.  One would have been motivated to do so in order to prevent the lubricant from being leaked to the outside in a short time in the high-temperature and high-
Additionally, claim 1 of the patent claims additional limitations that outstanding claim 5 does not.  It would have been obvious not to claim all of the limitations.
Regarding outstanding claims 7-8, modified claim 1 of the patent claims the image heating device according to claim 1, but fails to claim wherein the sheet-like lubricant supplying portion includes a fiber layer (outstanding claim 7), wherein the fiber layer includes at least one of aramid fiber, glass fiber, and carbon fiber (outstanding claim 8).
Lee teaches the sheet-like lubricant supplying portion includes a fiber layer, wherein the fiber layer includes at least one of aramid fiber, glass fiber, and carbon fiber ([0062-0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of the patent to include wherein the sheet-like lubricant supplying portion includes a fiber layer (outstanding claim 7), wherein the fiber layer includes at least one of aramid fiber, glass fiber, and carbon fiber (outstanding claim 8).  One would have been motivated to do so in order to provide a suitable material for the lubricant supplying portion to deliver the impregnated lubricant to the inner surface of the fusing film (Lee [0061]).

Claims 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,908,539 ( “the patent”) in view of Lee (US 2019/0204766) and further in view of Endo (US 2020/0201213).
Regarding outstanding claim 2, modified claim 1 of the patent claims the image heating device according to claim 1, but fails to claim wherein the sheet-like lubricant supplying portion is bonded to the supporting member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of the patent to include wherein the sheet-like lubricant supplying portion is bonded to the supporting member, as taught by Lee.  One would have been motivated to do so in order to provide a way to keep the sheet-like lubricant in place while being in contact with the rotating film.
 Regarding outstanding claim 6, modified claim 1 of the patent claims the image heating device according to claim 1, but fails to claim wherein the sheet-like lubricant supplying portion is bonded to the back-up member.
Endo teaches bonding a sheet-like lubricant supplying portion 86 to a back-up member 82 (Fig. 15, [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of the patent to include wherein the sheet-like lubricant supplying portion is bonded to the back-up member, as taught by Lee.  One would have been motivated to do so in order to provide a way to keep the sheet-like lubricant in place while being in contact with the rotating film.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 5-7 recite “sheet-like lubricant supplying portion” (emphasis added).  This limitation is indefinite because it is not clear as to what properties an element must have to be like or unlike a sheet.  The specification fails to provide a standard for ascertaining the requisite degree of what constitutes “sheet-like.”  As the metes and bounds of these claims cannot be ascertained with certainty, they are rendered indefinite.
Claims 4 and 8 are rendered indefinite due to their dependence upon claims 1 and 5, respectively.
For examination purposes, the claims will be interpreted as best as one is able.

Note: the following rejections are based upon the claims as best understood by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (US 2019/0204766).
Regarding claim 1, Lee teaches an image heating device 10 (Fig. 1) for heating an image formed on a recording material ([0033]), comprising: 
an endless film 50 configured to rotate while being in contact with the recording material ([0048]); 
a heating member 70 provided in an inner space of the film and elongated in a longitudinal direction of the film (Figs. 3 and 5, [0039]); 
a supporting member 80 provided in the inner space of the film and configured to support the heating member 70 along the longitudinal direction (Figs. 3 and 5, [0039]);
a rotating member 20 configured to come into contact with an outer peripheral surface of the film 50 (Fig. 4) and to form a nip portion N that nips and conveys the recording material carrying the image while heating the image on the recording material ([0037]);
a lubricant storage portion 95 provided in the supporting member 80 and configured to store a lubricant 98 (Fig. 5, [0052]); and
a sheet-like lubricant supplying portion 100 configured to supply the lubricant stored in the lubricant storage portion to an inner peripheral surface of the film ([0052]), the sheet-like lubricant supplying portion being provided so as to contact with the inner peripheral surface of the film and to cover an opening of the lubricant storage portion (see Fig. 5). 
Regarding claim 3, Lee teaches the image heating device according to claim 1, wherein the sheet-like lubricant supplying portion includes a fiber layer ([0063]).
Regarding claim 4, Lee teaches the image heating device according to claim 3, wherein the fiber layer includes at least one of aramid fiber, glass fiber, and carbon fiber ([0062-0063]).
Regarding claim 5, Lee teaches image heating device 10 (Fig. 1) for heating an image formed on a recording material ([0033]), comprising: 
an endless film 50 configured to rotate while being in contact with the recording material ([0048]); 
a heating member 70 configured to heat the film (Fig. 5, [0039]); 
a back-up member 80 provided in an inner space of the film along a longitudinal direction of the film and configured to back-up the film (Figs. 3 and 5, [0039]); 
a rotating member 20 configured to come into contact with an outer peripheral surface of the film 50 (Fig. 4) and to form a nip portion N that nips and conveys the recording material carrying the image while heating the image on the recording material, with the back-up member through the film (Fig. 5, [0037, 0046]); 
a lubricant storage portion 95 provided in the back-up member 80 and configured to store a lubricant 98 (Fig. 5, [0052]); and
a sheet-like lubricant supplying portion 100 configured to supply the lubricant stored in the lubricant storage portion to an inner peripheral surface of the film ([0052]),-3-Amendment for Application No.: 17/138290 Attorney Docket: 10190892US02the sheet-like lubricant supplying portion being provided so as to contact with the inner peripheral surface of the film and to cover an opening of the lubricant storage portion (see Fig. 5).
Regarding claim 7, Lee teaches the image heating device according to claim 5, wherein the sheet-like lubricant supplying portion includes a fiber layer ([0063]).
Regarding claim 8, Lee teaches the image heating device according to claim 7, wherein the fiber layer includes at least one of aramid fiber, glass fiber, and carbon fiber ([0062-0063]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0204766) in view of Endo (US 2020/0201213).
Regarding claim 2, Lee teaches the image heating device according to claim 1, but fails to teach wherein the sheet-like lubricant supplying portion is bonded to the supporting member.  In Lee, the sheet-like lubricant supplying portion 100 is attached to the supporting member 80 via fastener 90 (Fig. 5, [0077]).
Endo teaches bonding a sheet-like lubricant supplying portion 86 to a supporting member 82 using adhesive (Fig. 15, [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the fastener of the image heating device of Lee with an 
Regarding claim 6, Lee teaches the image heating device according to claim 5, but fails to teach wherein the sheet-like lubricant supplying portion is bonded to the back-up member.  In Lee, the sheet-like lubricant supplying portion 100 is attached to the back-up member 80 via fastener 90 (Fig. 5, [0077]).
Endo teaches bonding a sheet-like lubricant supplying portion 86 to a supporting member 82 using adhesive (Fig. 15, [0087]).
Utilizing the teachings of Endo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the fastener of the image heating device of Lee with an adhesive to bond the sheet-like lubricant supplying portion to the back-up member, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852